Citation Nr: 0916080	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  04-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic 
posttraumatic stress disorder.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression.  

3.  Entitlement to an increased disability evaluation for the 
Veteran's neck injury residuals with right cervical 
radiculopathy, post-traumatic arthritis, and headaches, 
currently evaluated as 40 percent disabling.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's low back injury residuals for the 
period prior to August 29, 2009.  

5.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's low back injury residuals for the 
period on and after August 29, 2009.  

6.  Entitlement to a compensable disability evaluation for 
the Veteran's maxillary sinusitis residuals.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from November 1981 to April 
1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which denied both 
service connection for chronic posttraumatic stress disorder 
(PTSD) and increased disability evaluations for the Veteran's 
neck injury residuals with right cervical radiculopathy, 
post-traumatic arthritis, and headaches; low back injury 
residuals; and maxillary sinusitis residuals.  In March 2003, 
the Veteran submitted a notice of disagreement (NOD).  In 
March 2004, the RO issued a statement of the case (SOC) to 
the Veteran and his accredited representative.  In March 
2004, the Veteran submitted an Appeal to the Board (VA Form 
9).  

In January 2005, the RO denied service connection for a 
chronic acquired psychiatric disorder to include depression.  
In February 2005, the RO submitted a NOD with the January 
2005 rating decision.  In November 2006, the Board remanded 
the issues of the Veteran's entitlement to service connection 
for chronic PTSD and increased evaluations for the Veteran's 
cervical spine, low back, and maxillary sinus disabilities to 
the RO for additional action.  

The issues of service connection for a chronic acquired 
psychiatric disorder to include depression and increased 
evaluations for the Veteran's cervical spine, low back, and 
maxillary sinus disabilities are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  


FINDING OF FACT

Chronic PTSD was not objectively shown during active service 
or at any time thereafter.  


CONCLUSION OF LAW

Chronic PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.326(a) (2008 as amended).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claim for service connection for chronic PTSD, the 
Board observes that the RO issued VCAA notices to the Veteran 
in July 2002, July 2004, October 2004, November 2006, and 
December 2008 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  The July 2002 VCAA notice was issued 
prior to March 2003 rating decision from which the instant 
appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran requested 
a hearing before a VA hearing officer.  The Veteran was 
scheduled for the requested hearing.  Unfortunately, the 
Veteran failed to appear for the scheduled hearing.  The 
Board is cognizant that an examination or opinion was not 
obtained with respect to the Veteran's claim of entitlement 
to service connection for chronic PTSD.  However, as will be 
discussed below, there is no credible lay or medical evidence 
that the claimed disorder has been diagnosed or associating 
such disability to active service.  Thus, the VA has no duty 
to obtain an examination or opinion for that claim. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There remains no issue as to the substantial completeness of 
the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes a diagnosis 
of PTSD during service and the claimed stressor is related to 
that service, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008 
as amended).  

The Veteran's service treatment records make no reference to 
PTSD.  The post-service examination and clinical 
documentation of record does not refer to chronic PTSD.  In 
his March 2003 NOD, the Veteran conveys:

How dare anyone of you judge that I don't 
suffer from a PTSD when I suffer bitterly 
at the lost (sic) of my two sons through 
a brutal and unjust divorce and child 
custody decision against me, initiated by 
my unfaithful ex spouse.  This all 
occurred during my time of active 
service.  My pain is real and I deserve 
just compensation.  

In his February 2005 written statement, the accredited 
representative advanced that the Veteran's PTSD arose during 
active service.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  
Chronic PTSD was not objectively shown during active service 
or at any time thereafter.  In the absence of evidence of 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran advances that he manifested chronic PTSD as the 
result of acrimonious divorce and child custody proceedings 
which left him without custody of his two sons.  The 
Veteran's contentions are supported solely by his own written 
statements on appeal.  The Court has held that a lay witness 
is generally not capable of offering evidence involving 
medical knowledge such as the diagnosis and/or causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As chronic PTSD was not objectively shown 
to have been manifested during active service or at any time 
thereafter, the Board concludes that service connection for 
chronic PTSD is not warranted.  


ORDER

Service connection for chronic PTSD is denied.  


REMAND

The Veteran submitted a timely NOD with the January 2005 RO 
rating decision denying service connection for a chronic 
acquired psychiatric disorder to include depression.  The 
Court has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
clarified that adequate VCAA notice where a claimant is 
seeking an increased evaluation requires that the VA notify 
the claimant that: (1) he or she must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is to be 
evaluated contains criteria necessary for entitlement to a 
higher disability evaluation which would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability evaluation will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  In reviewing the VCAA notices provided to the 
Veteran in regards to his claims for increased evaluations 
for his neck injury residuals with right cervical 
radiculopathy, post-traumatic arthritis, and headaches, low 
back injury residuals, and maxillary sinusitis residuals, the 
Board observes that the notices were deficient as they failed 
to provide any notice of the specific criteria for increased 
evaluations under 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243, and 6513 (2008).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the Court's 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully met.  

2.  Then issue a SOC to the Veteran and 
his accredited representative which 
addresses the Veteran's entitlement to 
service connection for a chronic acquired 
psychiatric disorder to include 
depression.  The Veteran and his 
accredited representative should be given 
the appropriate opportunity to respond to 
the SOC.  

3.  Then readjudicate the issues of the 
Veteran's entitlement to an increased 
evaluation for his neck injury residuals 
with right cervical radiculopathy, 
post-traumatic arthritis, and headaches; 
an evaluation in excess of 10 percent for 
his low back injury residuals for the 
period prior to August 29, 2009; an 
evaluation in excess of 20 percent for 
his low back injury residuals for the 
period on and after August 29, 2009; and 
a compensable evaluation for his 
maxillary sinusitis residuals.  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


